Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1509
                        Lower Tribunal No. 18-6837
                           ________________

                         Luis N. Mendez, etc.,
                                  Appellant,

                                     vs.

        Green Mountain Holdings (Cayman) Ltd., et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Alfonso Oviedo-Reyes, for appellant.

    Rosenberg & Cummings PLLC, and Casey Ryan Cummings, Marc
Edward Rosenthal and Charlie Xie (Fort Lauderdale), for appellee Green
Mountain Holdings (Cayman) Ltd.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Ortiz v. PNC Bank, Nat. Ass’n, 188 So. 3d 923, 925

(Fla. 4th DCA 2016) (finding that when a copy of a note is attached to a

complaint and a party later files with the court the original note in the same

condition as the copy attached to this complaint this is sufficient to establish

the party had actual possession and was entitled to bring the foreclosure

action); Alavi v. Garcia, 140 So. 3d 1141, 1143 (Fla. 5th DCA 2014) (“To

satisfy the ‘surrender’ requirement, it is not necessary that the original note

be attached to the affidavit in support of summary judgment, provided that it

is surrendered to the court by filing it with the clerk or judge before judgment

is entered on the note.”); U.S. Bank Nat’l Ass’n for Lehman XS Tr. Mortgage

Pass-Through Certificates, Series 2007-16N v. Morelli, 249 So. 3d 717, 721

(Fla. 3d DCA 2018) (finding it is well settled law that “when a foreclosure

complaint alleges a borrower is in default for any payment due within five

years of the filing of the complaint, the action is not barred by section

95.11(2)(c) of the Florida Statutes.”).




                                          2